UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 333-161795 FOREX INTERNATIONAL TRADING CORP. (Exact name of small business issuer as specified in its charter) Nevada 27-0603137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1061 ½ N Spaulding Ave., West Hollywood, California 90046 (Address of principal executive offices) 323-822-1750 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Smaller reporting company x Non-accelerated filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the Registrant’s Common Stock outstanding as of October 25, 2010 was 104,120,000. 1 FORM 10-Q INDEX Page PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 ITEM 4T. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5.OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 SIGNATURES 25 2 PART 1: FINANCIAL STATEMENTS FOREX INTERNATIONAL TRADING CORP. Introductory Note Caution Concerning Forward-Looking Statements This Report and our other communications and statements may contain “forward-looking statements” including statements about our beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements, including when used in the negative. All forward-looking statements, by their nature, are subject to risks and uncertainties. Our actual future results may differ materially from those set forth in our forward-looking statements. Forward-looking statements include, but are not limited to, statements about: · our expectations regarding our expenses and revenue, if any; · our anticipated cash needs and our estimates regarding our capital requirements and our needs for additional financing; · plans for future products, for enhancements of existing products and for development of new technologies; · our anticipated growth strategies; · existing and new customer relationships, if any; · our technology strengths; · our intellectual property, third-party intellectual property and claims related to infringement thereof; · anticipated trends and challenges in our business and the markets in which we operate;and · sources of new revenue, if any. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we can give no assurance that the expectations reflected in these forward-looking statements will prove to be correct. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and no assurance can be given that actual results will be consistent with these forward-looking statements. Current shareholders and prospective investors are cautioned that any forward-looking statements are not guarantees of future performance. Such forward-looking statements by their nature involve substantial risks and uncertainties, certain of which are beyond our control, and actual results for future periods could differ materially from those discussed in this report, depending on a variety of important factors, among which are our ability to implement our business strategy, our ability to compete with major established companies, the acceptance of our products in our target markets, the outcome of litigation, our ability to attract and retain qualified personnel, our ability to obtain financing, our ability to continue as a going concern, and other risks described from time to time in our filings with the Securities and Exchange Commission.Forward-looking statements contained in this report speak only as of the date of this report.Future events and actual results could differ materially from the forward-looking statements. You should read this report completely and with the understanding that actual future results may be materially different from what management expects. We will not update forward-looking statements even though its situation may change in the future. 3 PART 1FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FOREX INTERNATIONAL TRADING CORP. CONSOLIDATED UN-AUDITED BALANCE SHEET ASSETS September 30, 2010 July 31, 2010 December 31, 2009 UN-AUDITED AUDITED UN-AUDITED Current Assets Cash and cash equivalents $ $ $ Secured Note and Debt Discount - Prepaid Expenses and Accounts Receivable - Total Current Assets Fixed Asset Property and Equipment, Net - Other Assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and Accrued Liabilities $ $ $ Total Current Liabilities Long term Liabilities Convertible Note & Accrued Interest - Rasel - Affiliated Party - Notes & Accrued Interest Total Long term Liabilities Commitments and Contingencies - - - TOTAL LIABILITIES $ $ $ Stockholders' Equity: Common Stock - $0.00001 par value - 400,000,000 shares authorized, 104,120,000 issued and outstanding as of 7/31/10 $ $ $ Additional Paid-In Capital $ $ $
